DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred C. Hernandez on 11/1/21.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. A fluid infusion system for delivery of a fluid medicant to a patient, comprising: 
a first pressure sensor positioned along a fluid line, wherein the first pressure sensor measures pressure of a fluid in the fluid line flowing into a first valve; 
a processor coupled to the first pressure sensor, wherein the processor is configured to: 
access profile data specific to the first valve; 
detect an occurrence of a first fluid pressure spike at the first valve; 
determine, based on the accessed profile data and a comparison between timing data of the first fluid pressure spike and an expected time of a second fluid pressure spike, that [[a]] the 
send a signal, based on the comparison, that at least one of the first valve and a second valve of the system is not functioning properly.

Claim 7 is being amended as follows:
7. The fluid infusion system as in claim 1, wherein the second valve is downstream of the first valve, wherein the second valve opens to permit fluid flow and closes to prevent fluid flow.

Claim 10 is being amended as follows:
10. The fluid infusion system as in claim 7, 

Claim 11 is being amended as follows:
11. The fluid infusion system as in claim 1, wherein the processor is configured to send the signal to a local user.

Claim 12 is being amended as follows:
12. The fluid infusion system as in claim 1, wherein the processor is configured to send the signal to at least one of a server and a remote location.

Claim 15 is being amended as follows:

accessing, via a processor, profile data specifically related to the first valve; 
detecting, via the processor, an occurrence of a first fluid pressure spike at the first valve; 
comparing, via [[a]] the processor, timing data of the first fluid pressure spike and an expected time of a second fluid pressure spike; 
determining, via the processor, that at least the first valve is not functioning properly based on the comparison; and 
sending, via the processor, a signal indicative of whether the first valve is functioning properly.

Claim 19 is being amended as follows:
19. The method of claim 1, wherein the profile data is indicative of [[an]] the expected time of [[a]] the second fluid pressure spike.

Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has amended the claim to require “…determine, based on the accessed profile data and a comparison between timing data of the first fluid pressure spike and an expected time of a second fluid pressure spike, that a second fluid pressure spike has not occurred at the expected time relative to a time of the first fluid pressure spike; and send a signal, based on the comparison, that at least one of the first valve and a second valve of the system is not functioning properly.” It was noted in the previous office action that Olsen (US 5,695,473, cited previously) discloses a fluid infusion system (see Fig. 1) for delivery of a fluid medicant (25) to a patient, comprising: a first pressure sensor (44) positioned along a fluid line (26, 30), wherein the first pressure sensor measures and a comparison between timing data of the first fluid pressure spike and an expected time of a second fluid pressure spike, that a second fluid pressure spike has not occurred at the expected time relative to a time of the first fluid pressure spike; and send a signal, based on the comparison, that at least one of the first valve and a second valve of the system is not functioning properly. None of the prior art of record, including Kiesbauer et al. (US 2011/0252895 A1, cited previously and hereinafter ‘Kiesbauer’), would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Olsen to satisfy the above limitations in combination with the rest of the limitations of claim 1.
Claims 2-12 and 19 depend from claim 1.
As to claim 15, while Olsen discloses a method of detecting a condition of fluid infusion system (system seen in Fig. 1) having a first pressure sensor (44) positioned along a fluid line (26, 30), wherein the first pressure sensor measures pressure of a fluid in the fluid line flowing into a first valve (36) (see para beginning line 40 col. 5), comprising: accessing, via a processor (control module 46 which includes processor module 50) profile data specifically related to the first valve (see line 61 col. 5 through line 5 col. 6 – since readings from the sensors are transmitted to the control module 46 (and thus the processor module 50), profile data of the first valve is thus “accessed” by the module 50 for conversion into a pressure value); detecting, via the processor, an occurrence of a first fluid pressure spike at the first valve (see Fig. 1, para beginning line 40 col. 5; a pressure build-up/spike at the first valve would either travel through inlet sensor 44 or cause an increase in pressure upstream and would thus be sensed by inlet comparing, via a processor, timing data of the first fluid pressure spike and an expected time of a second fluid pressure spike; and determining, via the processor, that at least the first valve is not functioning properly based on the comparison. None of the prior art of record, including Kiesbauer, would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Olsen to satisfy the above limitations in combination with the rest of the limitations of claim 15.
Claims 16-18 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/15/21, with respect to all claims have been fully considered and are persuasive.  The previous rejections under 35 USC 112 and 35 USC 103 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/            Examiner, Art Unit 3783